Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 18, 2019

The Court of Appeals hereby passes the following order:

A19E0055. STEPHEN FOX et al. v. TRICOUNTY REAL ESTATE
    PROPERTY MANAGEMENT.

      Stephen Fox has filed this emergency motion for an extension of time to file
a discretionary application to appeal an adverse dispossessory judgment entered in
favor of Tricounty Real Estate Property Management. Under Court of Appeals Rule
31 (i), “[n]o extensions of time will be granted to file a discretionary application
unless a motion for extension is filed on or before the application due date.”
      Pursuant to OCGA § 44-7-56, Fox was required to file a discretionary
application within seven days of the date the dispossessory judgment was entered.
Here, the dispossessory judgment was entered on May 22, 2019; Fox’s emergency
motion and amendment to the motion were accepted as “filed” on June 11, 2019.
Because Fox’s amended emergency motion was thus untimely filed, said motion is
hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/18/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.